Exhibit 10.23
[newrcrccolorlogo.jpg]
RC2 Corporation
1111 W. 22nd Street
Suite 320
Oak Brook, IL  60523
Phone (630) 573-7200
Fax (630) 573-7575



December 28, 2010
 


Gregory J. Kilrea
1207 Ashbrook Court
Darien, IL 60561
 

Dear Greg:
Re:
Amendment to Employment Agreement

 
The purpose of this letter is to make a technical amendment to the Employment
Agreement between you and RC2 dated April 1, 2008 (your "Employment
Agreement").  The following is hereby added to the end of section 6(d) of your
Employment Agreement:
 
Notwithstanding anything herein to the contrary, any Change of Control Severance
Payment in excess of the Severance Exception Limit shall be paid on the same
schedule as Salary Continuation Severance Payments (in proportionate
installments for amounts calculated with reference to Base Salary) and the Bonus
Severance Payment (in proportionate installments for amounts calculated with
reference to the Bonus Plan) unless the applicable Termination Date occurs
within the two-year period following a "change in control event" (within the
meaning of Treasury Regulation section 1.409A-3(i)(5)).
 
Undefined terms in this letter have the meaning provided in your Employment
Agreement.  Please confirm your acceptance of this letter and the amendment to
your Employment Agreement by signing and returning a copy of this letter to me.
 
Yours very truly,


RC2 CORPORATION


BY /s/  Linda A. Huett                                      
Linda A. Huett
Compensation Committee Chairperson
Accepted and agreed to this
30th day of December, 2010


/s/  Gregory J. Kilrea                                           
Gregory J. Kilrea
 
 

--------------------------------------------------------------------------------